Citation Nr: 1432554	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition, to include degenerative joint disease of the feet.

2.  Entitlement to service connection for a right ankle condition, to include degenerative joint disease of the right ankle.

3.  Whether a previously denied claim for service connection for a left ankle condition, including vascular surgery, should be reconsidered. 

4.  Whether new and material evidence to reopen a claim for service connection for a skin condition, contact dermatitis, has been received.

5.  Whether new and material evidence to reopen a claim for service connection for a left knee condition has been received.

6.  Whether new and material evidence to reopen a claim for service connection for headaches has been received.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO denied the Veteran's claims for service connection for a bilateral foot condition and degenerative joint disease of the feet, as well as denied service connection for a right ankle condition and degenerative joint disease of the right ankle, and found that new and material evidence had not been submitted sufficient to reopen claims for service connection for a skin condition, contact dermatitis, a left ankle condition, including vascular surgery, headaches, and a left knee condition.  In September 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2007.

In April 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC., for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in a May 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In December 2011, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in a November 2012 SSOC) and returned these matters to the Board for further appellate consideration.

In December 2013, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims (as reflected in a February 2014 SSOC) and returned these matters to the Board for further appellate consideration.

As explained in the prior remands, in characterizing the claims on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996). As regards the claim for service connection for a bilateral foot condition, to include degenerative joint disease of the feet, the Veteran was previously denied service connection for frostbite of the feet in a December 1993 rating decision.  At the time of that rating decision, there was a medical finding of history of frostbite of the feet without objective evidence other than fungus infection of the nails; there was no diagnosis of degenerative joint disease of the feet.  In his May 2006 claim for service connection, the Veteran reported that he sustained an injury to his feet in service, specifically, due to physical training in combat boots, and that he had degenerative joint disease of the feet, which, he argued, was the cause and effect of his injury.  As there was no diagnosis of degenerative joint disease of the feet at the time of the December 1993 rating decision, and the Veteran's current claim for service connection for a foot condition is based on in-service injury other than frostbite, this constitutes a new claim for service connection, and this matter has been characterized as reflected on the title page.
	
The claims for service connection for a skin condition, left knee condition, headaches, and left ankle condition, were also previously denied.  In the December 1993 rating decision, the RO, inter alia, denied service connection for a skin condition and a bilateral knee disability.  At the time of that rating decision, examination of the knees was normal, and skin examination revealed contact dermatitis, contact urticaria, tinea unguim and tinea pedis.  There were findings of a skin condition, contact dermatitis, at the time of the prior denial, and there is no evidence of a current, different diagnosed skin condition.  Moreover, as there was no diagnosis pertaining to the knees at the time of the prior denial, any diagnosis regarding the left knee since that denial cannot constitute a different diagnosed disease or injury.  Similarly, the claim for service connection for headaches was previously denied in a February 1997 rating decision, in part, based on the fact that there was no medical evidence of current headaches.  Service connection for a left ankle condition, to include vascular surgery, was denied in a September 1999 rating decision, in part, based on the fact that there was no medical evidence of a current left ankle/vascular condition.  As such, any diagnoses of headaches or a left ankle/vascular condition since the February 1997 and September 1999 denials, respectively, cannot constitute different diagnosed diseases or injuries.  Accordingly, new and material evidence is required to reopen the claims for service connection for a skin condition, left knee condition, headaches, and a left ankle condition.

As was noted in the December 2011 remand, the Board notes that the Veteran previously was represented by the North Carolina Division of Veterans Affairs (as reflected in an August 1994 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  However, in October 2009, the Veteran submitted a VA Form 21-22, appointing The American Legion  as his representative.  The Board has recognized the change in representation.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such folder reveals a March 2010 rating decision in which the RO granted service connection for varicose veins; left lower extremity status post-surgical excision of superficial vein and a left leg scar, an October 2011 rating decision wherein the RO granted service connection for posttraumatic stress disorder (PTSD), VA treatment records dated from July 2011 through March 2012, and an October 2013 Informal Hearing Presentation specific to the issues on appeal.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

As a final preliminary matter, the Board notes that, in an October 2011 Informal Hearing Presentation, the Veteran's representative raised the issues of entitlement to service connection for residuals of frostbite to the feet and for residuals of a left leg scar (to include on the basis of clear and unmistakable error (CUE) in prior December 1993 and September 1999 rating decisions).  Also, in March 2014 correspondence, the Veteran raised the issues of entitlement to service connection for a disorder of the face after being shot in the face in Germany in 1987.  Further still, in a March 2014 VA Form 21-526EZ the Veteran requested an increased rating for his service-connected posttraumatic stress disorder (PTSD), left leg scar, and varicose veins.  The Veteran also raised the issue of entitlement to service connection for a right knee disorder.  Finally, the Veteran requested that previously denied claims for service connection for a left leg disorder, frostbite of the feet, weight gain/loss,  and diarrhea be reopened.  As the RO has not adjudicated these matters, they are not properly before the Board.  Hence, these matters are referred to the RO for appropriate action.

The Board's decision denying service connection for bilateral foot and right ankle disorders, allowing reconsideration of the claim for service connection for a left ankle disability, and denying reopening the claims for service connection for skin disability, left knee disability, and headaches is set forth below.  The reconsidered issue of entitlement to service connection for a left ankle condition, on the merits, is addressed in the remand following the order; this matter being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further RO action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  Competent medical evidence indicates that the Veteran does not have, and has not at any pertinent point had, a bilateral foot disability.

3.  Competent medical evidence indicates that the Veteran does not have, and has not at any pertinent point had, a right ankle disability.

4.  In a September 1999 rating decision, the RO denied service connection for left ankle vascular surgery; although notified of the denial in a September 1999 letter, the Veteran did not initiate an appeal. 

5.  New evidence associated with the claims file since the September 1999 denial of the claim for service connection for left ankle vascular surgery includes relevant official service department records not previously considered.

6.  In a December 1993 rating decision, the RO denied service connection for a skin condition and a left knee condition; although notified of the denial in a December 1993 letter, the Veteran did not initiate an appeal. 

7.  No new evidence associated with the claims file since the December 1993 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for a skin condition and/or a left knee condition, or raises a reasonable possibility of substantiating the claims.

8.  In a February 1997 rating decision, the RO denied service connection for headaches; although notified of the denial in a February 1997 letter, the Veteran did not initiate an appeal. 

9.  No new evidence associated with the claims file since the February 1997 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for headaches, or raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral foot disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The requirements for establishing service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  As evidence received since the RO's unappealed September 1999 denial includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for a left ankle condition are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

4.  The RO's December 1993 rating action denying service connection for a skin condition and a left knee condition is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2013). 

5.  As pertinent evidence received since the RO's December 1993 rating action is not new and material, the requirements for reopening the claim for service connection for a skin condition and a left knee condition are not met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6. The RO's February 1997 rating action denying service connection for headaches is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2013). 

7.  As pertinent evidence received since the RO's February 1997 rating action is not new and material, the requirements for reopening the claim for service connection for a headaches are not met. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353  - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

Specific to requests to reopen, the veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Given the Board's favorable disposition of the decision to reconsider the claim for service connection for a left ankle disability, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

With regard to the bilateral foot, right ankle, skin, and left knee issues, in a June 2006 letter the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the claims.  The June 2006 letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Moreover, this letter notified the Veteran that new and material evidence was needed to reopen the claims for service connection for skin and left knee conditions and the reasons why the claims had been previously denied.  In addition, the letter also notified him that, in order to be considered new and material, the evidence must pertain to the reason the claim was previously denied, must raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denials, consistent with Kent.  The August 2006 RO rating decision reflects the initial adjudication of the claims after issuance of the June 2006 letter.

With regard to the headaches issue, in a July 2009 letter the RO provided notice to the appellant regarding what information and evidence was needed to substantiate the claim for service connection for headaches.  Specifically, the letter notified him that, in order to be considered new and material, the evidence must pertain to the reason the claim was previously denied, must raise a reasonable possibility of substantiating the claim, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial, consistent with Kent.  The July 2009 letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Further, this letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the July 2009 letter, and opportunity for the Veteran to respond, the May 2010 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of all available service treatment records, a post-service November 1992 VA examination, a March 2010 VA contract examination, and VA treatment records dated from July 2011 through March 2012.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required. 
As above, this case was previously before the Board in April 2009, December 2011, and December 2013.  Notably, the Board finds that all of the requested development in each remand has been accomplished.  Specifically, attempts were made to obtain outstanding service treatment records and private treatment records and a November 2012 memorandum shows that any outstanding service treatment records are unavailable.  Also, while the November 2012 SSOC was returned to VA as undeliverable, this was resent to the Veteran in January 2014 along with a February 2014 SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board acknowledges that the Veteran was not afforded a VA examination in connection with his claims of service connection for a bilateral foot disorder and a right ankle disorder.  Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran has not demonstrated that he has a current disability of either the feet or right ankle.  Therefore, VA has no obligation to obtain an examination for the Veteran's claimed bilateral foot and right ankle disorders.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Finally, the Board acknowledges that the Veteran was also not afforded a VA examination in connection with his petition to reopen a claims of service connection for a skin condition, a left knee condition, and headaches.  However, as will be discussed below, no such examination or medical opinion is required in the appeals pertaining to the skin, left knee and headaches as the Board finds that new and material evidence has not been associated with the file since the prior denials.  See 38 C.F.R. § 3.159(c)(4)(iii); see also Woehlaert v. Nicholson, 21 Vet App 456 (2007).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection Issues

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, to include arthritis, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran claims entitlement to service connection for bilateral foot and right ankle disorders.  In his May 2006 claim, the Veteran explained that during his tour of service while performing duties as a soldier, he sustained an injury to his feet and ankles.  Specifically, he wrote that he experienced pain, swelling, and stiffness of his feet and ankles with limited range of motion in the joints.  He also wrote that it had been determined that he had degenerative joint disease of both feet and ankles as a result of his in-service injuries.  The Veteran wrote that the pain was caused by post traumatic arthritis and that it had been determined that the conditions will continue to worsen and intensify as the weather changes or upon prolonged standing.  The Veteran wrote that the condition of his feet and ankles was the direct result of physical training.  Specifically, he wrote that soldiers were required to perform physical training in combat boots.  After years of training and running in these combat boots, it was determined that substantial injuries were sustained to his feet because of this.  This prompted the military to change its policy on the foot gear worn during physical training from combat boots to a more appropriate running shoe.   

Service treatment records show that the Veteran complained of both of his feet hurting in December 1985.  It was noted that the Veteran had a history of cold exposure of the feet in 1981 and the Veteran was again diagnosed with cold exposure.  As above, the Veteran was previously denied service connection for frostbite of the feet in a December 1993 rating decision.  At the time of that rating decision, there was a medical finding of history of frostbite of the feet without objective evidence of current disability other than fungus infection of the nails.  The Veteran's current claim for service connection for a foot condition is based on in-service injury other than frostbite.  Service treatment records are silent as to any complaints of or treatment for a bilateral foot disorder and/or a right ankle disorder other than residuals of cold injuries.  Significantly, the Veteran's June 1992 separation examination shows normal lower extremities and in a June 1992 report of medical history the Veteran denied "foot trouble." 

Post-service, the Veteran filed a claim for service connection for various disabilities in August 1992 and was afforded a VA examination in November 1992.  On physical examination the Veteran had some hypopigmentation under the watch, some mild scaling of the lateral aspect of the ankles, and dystrophic toenails bilaterally with minimal interdigital web space scale.  The diagnoses included contact dermatitis versus contact urticarial, tinea ungum, and tinea pedis.  On musculoskeletal examination there was a scar on the lateral surface of the left leg extending from just below the knee to just above the ankle.  The examiner speculated that the Veteran had some sort of an anterior compartment syndrome and that a decompression operation was done.  The Veteran stated that other than being slower of foot than he used to be, that he was having no problem with it.  There was subjective complaint of diminished sensation in the region of the incision.  

Other than a June 2009 private psychiatric examination report, there are no other post-service medical records pertaining to the Veteran in the claims file until May 2011.  A review of VA treatment records dated from May 2011 through March 2012 is negative for any complaints or diagnoses pertaining to the bilateral feet and/or right ankle.  Significantly, a January 2012 active problem list is negative for any active problems concerning either the feet or the right ankle.  While a January 2012 VA treatment record.  Notably, a January 2012 VA treatment record shows that the Veteran was counseled to check his feet daily due to his diabetes but there is no indication of either a bilateral foot or ankle disorder in these records.  

The Board finds that the preponderance of the evidence is against the claims.  The above-cited evidence does not support a finding that the Veteran has, or at any time pertinent to the appeal has had, a diagnosed bilateral foot or right ankle disability.  The Board acknowledges that the Veteran has complained of pain in the feet and right ankle.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Moreover, while the Veteran is competent to report his own pain, and continuity of his symptoms, the Veteran is not a medical professional and is not competent to provide a medical opinion diagnosing either a bilateral foot or right ankle disability or linking his subjective complaints of feet and/or right ankle pain to any incident taking place in service, as the diagnosis and etiology of such disorders requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). 

To the extent that the Veteran has provided lay evidence attempting to diagnose either a bilateral foot or right ankle disability, and to link his feet and right ankle symptoms to service, the lack of objective medical findings of actual disability would result in the need for a competent medical opinion that first establishes a diagnosis supported by both clinical examination and diagnostic testing, and then if such diagnosis was established, would require linking such diagnosed disability to any incident in service to establish service connection.  In this regard, to establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1110  requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral foot and right ankle disabilities. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b)  (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




III. New and Material Evidence Issues

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In May 2006, the Veteran filed to reopen his previously denied claims for service connection for a left ankle disability, a skin disability, a left knee disability, and headaches.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decisionmakers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  .

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

      
      
      A. Left Ankle Disability

The Veteran's initial claim for service connection for left ankle vascular surgery was denied in a September 1999 rating decision.  The evidence of record at the time included some of the Veteran's service treatment records which were silent for any complaints, diagnoses, or treatment for left ankle vascular surgery or a left ankle disability.

The basis for the RO's September 1999 denial was that the evidence of record was insufficient to demonstrate a relationship between the Veteran's claimed left ankle disability and his service. 

Although notified of the denial in a September 1999 letter, the Veteran did not initiate an appeal of the September 1999 RO decision denying service connection for left ankle vascular surgery.  Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge, 155 F.3d at 1356. 

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

In this case, additional evidence was associated with the claims file following the September 1999 denial-namely, official service department records-that are relevant to the Veteran's claims for service connection for a left ankle disability on appeal.  Such records include additional service treatment records which reflect that the Veteran underwent anterior compartment release of the left leg in September 1985 and also reflect that the surgery extended to the Veteran's left ankle.  This additional evidence is relevant to the matter under consideration, as it documents in-service incurrence and complaints.  These documents were received by the RO in October 2009.

As such, pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection for a left ankle disability and analysis of the claim in light of 38 C.F.R. § 3.156(a)  is unnecessary.  [The Board further notes, parenthetically, that if the reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).] 

      B. Skin and Left Knee Disabilities

The Veteran's initial claims for service connection for skin and left knee disabilities were denied in a December 1993 rating decision.  The evidence of record at the time included the Veteran's available service treatment records which were silent for any complaints, diagnoses, or treatment for skin and/or left knee disabilities.  Specifically, a June 1992 separation examination noted normal lower extremities and skin.  In a June 1992 report of medical history the Veteran denied "skin diseases" but reported "yes" to "swollen or painful joints" and "arthritis, rheumatism, or bursitis."  Significantly, it was noted that the "painful joints" pertained to the "bilateral knees."  Also of record was a VA examination dated in November 1992, which indicated that examination of the Veteran's knees was normal and noted diagnoses of contact dermatitis versus contact urticarial, tinea unguium, and tinea pedis.  The basis for the RO's December 1993 denial was that the record did not demonstrate a relationship between the Veteran's claimed skin condition and his service.  It also found that the record did not demonstrate a diagnosed left knee condition that was caused by or related to service.  The Board notes that there were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b). 

Although notified of the RO's December 1993 denial in a December 1993 letter, the Veteran did not initiate an appeal of this determination.  See 38 C.F.R. §§ 20.200  . Hence, the December 1993 denial of the claims is therefore final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

However, in approximately October 2009, the additional service treatment and personnel records, were associated with the claims file.  Thus, it appears that these personnel records and additional service treatment records were not associated with the claims file in December 1993.  In this regard, 38 C.F.R. § 3.156(c)  provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  However, the newly-associated service treatment and personnel records are not relevant to the claims for service connection for either a skin disability or a left knee disability, as they do not address any in-service skin or left knee complaints, or any relationship between the Veteran's current skin and/or left knee disorders and active service.  While the new service treatment records document that the Veteran was treated for cold exposure in December 1985, the complaints and treatment regarding this cold exposure were neurological in nature and note specific to the skin.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon these additional service treatment records and personnel records. 

As above, the provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Here, the last final denial of the claim is the RO's December 1993 rating decision.  

Evidence added to the claims file since December 1993 includes additional service treatment records which, as above, are not pertinent to this claim, VA treatment records dated from May 2011 through March 2012, and additional statements by the Veteran in support of his claim.  

While the Board finds the foregoing medical evidence is 'new' in that it was not previously before agency decisionmakers, the Board also determines that this evidence is not 'material' for purposes of reopening the claim for service connection.  Simply stated, the evidence does not relate to any basis for the prior final denial--that the evidence did not support a finding that there exists a medical nexus between a current skin and/or left knee disorder and service. Notably, none of the additional medical evidence pertains to the claimed skin and/or left knee disabilities let alone any medical comment or opinion as to the etiology of a skin and/or left knee disorder. 

      C. Headaches

The Veteran's initial claim for service connection for headaches was denied in a February 1997 rating decision.  The evidence of record at the time included the Veteran's available service treatment records which were silent for any complaints, diagnoses, or treatment for a headache disorder.  Specifically, a June 1992 separation examination noted a normal "neurologic" system and in a June 1992 report of medical history the Veteran denied "frequent or severe headaches."  Also of record was a VA examination dated in November 1992, which indicated that examination of the Veteran's neurological system was normal.  The basis for the RO's February 1997 denial was that the record did not demonstrate a relationship between the Veteran's claimed headaches and his service.  It also found that the record did not demonstrate an undiagnosed illness manifested by headaches that was caused by or related to service.  The Board notes that there were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b). 

Although notified of the RO's February 1997 denial in a February 1997 letter, the Veteran did not initiate an appeal of this determination.  See 38 C.F.R. §§ 20.200  . Hence, the February 1997 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

However, in approximately October 2009, the additional service treatment and personnel records, were associated with the claims file.  Thus, it appears that these personnel records and additional service treatment records were not associated with the claims file in February 1997.  In this regard, 38 C.F.R. § 3.156(c)  provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i).  However, the newly-associated service treatment and personnel records are not relevant to the claim for service connection for headaches, as they do not address any in-service headache complaints, or any relationship between the Veteran's current headache complaints and active service.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted based upon these additional service treatment records and personnel records. 

As above, the provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Here, the last final denial of the claim is the RO's February 1997 rating decision.  

Evidence added to the claims file since February 1997 includes additional service treatment records which, as above, are not pertinent to this claim, VA treatment records dated from May 2011 through March 2012, and additional statements by the Veteran in support of his claim.  

While the Board finds the foregoing medical evidence is 'new' in that it was not previously before agency decisionmakers, the Board also determines that this evidence is not 'material' for purposes of reopening the claim for service connection.  Simply stated, the evidence does not relate to any basis for the prior final denial--that the evidence did not support a finding that there exists a medical nexus between a current headache disorder and service.  Notably, none of the additional medical evidence pertains to the claimed headache let alone any medical comment or opinion as to the etiology of a headache disorder. 

Regarding the skin, left knee, and headache issues, as for the Veteran's statements that he has current a skin disorder, left knee disorder, and/or headache disorder that is medically-related to service, the Board points out that similar assertions were before the RO at the time of the December 1993/February 1997 rating decisions.  As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge.  See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability and nexus are not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently self-diagnose a skin disorder, left knee disorder, and/or headache disorder, to render a diagnosis as to a current disability, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for a skin disorder, a left knee disorder, and a headache disorder are not met, and the December 1993/February 1997 RO denials remain final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

	
ORDER

Service connection for a bilateral foot condition is denied.

Service connection for a right ankle condition is denied.  

The request to reconsider the claim for service connection for a left ankle disability is granted.

As new and material evidence to reopen the claim for service connection for a skin condition has not been received, the appeal as to this issue is denied.

As new and material evidence to reopen the claim for service connection for a left knee condition has not been received, the appeal as to this issue is denied.
	
As new and material evidence to reopen the claim for service connection for a headache disorder has not been received, the appeal as to this issue is denied.


REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the remaining matter. 
      
As above, the request to reconsider the claim for service connection for a left ankle disability has been granted.  Service treatment records reflect that the Veteran underwent anterior compartment release of the left leg in September 1985 and also reflect that the surgery extended to the Veteran's left ankle area.  By rating decision dated in March 2010, the RO granted service connection for varicose veins; left lower extremity status post-surgical excision of superficial vein and a left leg scar.  This evidence raises questions as to whether the Veteran has a left ankle disability separate from his already service-connected varicose veins of the left lower extremity and, if so, whether it is related to his military service.  Because the medical evidence currently of record does not contain sufficient information to make these determinations, the Board finds that the Veteran should undergo a comprehensive VA examination to obtain a medical opinion on these dispositive issues.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board notes that if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Prior to adjudicating this matter, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records. 

Significantly, the most recent VA treatment records associated with the claims file are dated in March 2012.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO should also obtain all outstanding VA treatment records dated since March 2012.  

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159  (2013).

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the VA North Carolina Healthcare System outstanding, pertinent records treatment of the Veteran generated since March 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)  as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.  Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo an appropriate examination by a VA physician (or a physician contracted by VA). 

The entire claims file, to include a complete copy of the REMAND, and any pertinent Virtual VA records, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  All necessary tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should expressly indicate whether the Veteran has a left ankle disability separate from his already service-connected varicose veins of the left lower extremity and, if so, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability had its onset in or is otherwise medically related to service- to include the Veteran's claim that he has degenerative joint disease of the left ankle as a result of his wearing combat boots during physical training while in military service.

In providing the requested opinion, the physician must consider and discuss all pertinent medical and lay evidence, to include the Veteran's assertions as to injury and continuity of symptoms.

If it is determined that the Veteran has a left ankle disability separate from his already service-connected varicose veins of the left lower extremity, the examiner should clearly indicate if it is not possible to separate the symptoms and effects of the service-connected varicose veins disability from any nonservice-connected left ankle disability.  However, if any separately diagnosed disorder is deemed related, this also should clearly be indicated.   

The examiner should set forth all examination findings and any test results, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5. If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any notices of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 268.

7. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for a left ankle disability.  If the Veteran fails, without good cause, to report to any scheduled examination, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, adjudicate the claim in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet.App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 


______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


